Title: To Thomas Jefferson from Richard Claiborne, 29 January 1781
From: Claiborne, Richard
To: Jefferson, Thomas



Sir
Richmond. 29th January. 1781

I inclose your Excellency a Copy of the Arrangement proposed by Colonel Carrington and myself, and approved of by the Council, for the Quarter Master’s Department in the Continental Line of this state; also a Copy of the prices established in Specie equal to Tobacco at Twenty Shillings pr. hundred weight, or other money equivalent; and a return of the assistant Deputy Quarter Masters.
Your Excellency will find that the state is now laid off into certain districts calculated for the Convenience of transportation both by Land and Water. Each District Comprehends a Certain number of Counties which are apportioned According to the Situation of the Principal Posts, and are to be under the influence of an assistant Deputy Quarter Master.
Among the duties of this department transportation is one, and is a heavy branch of business. To enable us to Answer the demands of the Service in this respect, your Excellency and Council were pleased to say, that the private property Waggons in the Senatorial Districts, should be thrown into Brigades and be under the derection of the Agent of the State for collecting the Supplies, to be called out to the aid of the Continental Quarter Masters, when the business of their office should render it necessary for them to apply.
By an Extract from the Journals of Congress I find that the Assistant Deputy Quarter Masters and Store keepers are to receive the Supplies from the state Agents, both in the forage and Commissarys line, and to have Store houses provided for their reception.
The Arrangements respecting these two points directed by Congress and the Legeslature of Virginia are so nearly conected that I feel myself interested in a very particular manner, that there should be a full explanation of it between the officers of my Department, and those of the line of State Commissioners. I beg your Excellency therfore for Copies of all the directions which have been issued or are intended to be issued from the Executive, to the state Agent which effect the business to be done between each Department, since it was commenced by Colonel Carrington and myself.
Upon a faithful discharge of the duties of the State Commissioners in a great measure depend the existance of the business under my direction. Collecting the Supplies from the Country, and furnishing the means for transporting them, are great and important objects, and demand Unwearied diligence in those employed  to do the business. As a well-wisher to the Interest of my Country, and desirous to Answer the trust reposed in me, I have to beg your Excellency that you will veiw me as Acting from a Zeal to promote the Public Service; and to impress your officers with an Idea of the Necessity of meeting me and my officers in our endeavors. I hope we shall always be found willing and ready to join and assist in any Measure that may be calculated to give Success to the business.
One cannot proceed without the other, and from repeated assurances of my assistants I can venture to say they will perform their part.
I did myself the honor the other day to lay before your Excellency, a state of the Wages of persons to be employed in this Department, established in Specie or Tobacco or other Money equivalent by Colonel Carrington and myself, which met with your approbation. As this Matter is to be refered to the Quarter Master General I beg that the Executive will give their assent that it does not exceed Strict Justice to the Public, agreable to what is given generally, in this Country. I have enquired particularly of several Persons who are well Acquainted with the different Occupations Mentioned in the Estimate, and am well Assured that men cannot be had for less who will work willingly or do the business properly.
In carrying this Arrangement into operation I experience considerable delays in some points from the late distruction in the Press at this place. I have applied frequently to the Printer to have some Copies taken of the new plan from Congress for the Quarter Masters Department, but he is prevented by business from the Executive and the Acts of the late assembly. As the assistants cannot possibly go on without the System, I beg your Excellency to give directions to have it printed immediately.
I beg your Excellency for a Warrant on the Treasurer for half a Million of Pounds to be delivered to my Draughts as the Service of the Department under my direction may render necessary.
I have the honor to be With great respect and regard Your Excellencys most obedient Humble Servant,

Rd. ClaiborneD.Qmr.S. Virga.

